DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 27 October 2020 has been entered.
Acknowledgement is made to applicant’s amendment of claims 1 and 12-13. Claims 5-11 are cancelled. Claim 15 is a new addition. Claims 1-4 and 13-15 pending in this application.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
 (A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
 (B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
 (C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the limitation “the material resin supply unit is configured to use the filament of the white color to express a light color in a color expression, and use the filament of the clear color to express a transparent color or model a part of the three-dimensional object where a coloring is not performed”. However, the material resin supply units provide the structure for moving the build material from a storage location to the extruder head for processing. It is unclear how the material resin supply units further provide the functionality of using the filament of the white color 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Interpretation
The claims are directed towards an apparatus and will be examined under such conditions. Recitations of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114 (II).
Moreover, while features of an apparatus may be recited either structurally or functionally, functional limitations established as an inherent characteristic of prior art structure support a prima case of anticipation or obviousness. See MPEP 2114 (I).
Claims 1-4, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zinniel et al. (US 2010/0327479 – of record), in view of Kuhnberger et al. (US 2011/0045254 A1).
Regarding claims 1, 15, Zinniel teaches a direct digital manufacturing system for building three-dimensional (3D) models to include fused deposition modeling process, see [0002], [0019].
The system includes the use of a plurality of material supply units 40a-c configured to supply thermoplastic stock material thru guide tubes 46a-c for forming the model, see FIG. 2, which meets the claimed – (plurality of material resin supply units configured to supply a material resin, which is a resin to be used as a modeling material).
An extrusion component 50 that is configured to melt, blend and eject the mixed build materials, see [0029], which meets the claimed – (mixed resin ejection unit configured to eject a mixed resin, which is a resin obtained by mixing the material resins to be supplied from the plurality of material resin supply units).
A controller 44 that is configured to direct the operation of each of drive mechanisms for the build material; where this allows the appropriate amounts of each stock material to be selectively fed to extrusion component 50 at rates that may be independent of each other, see [0029], which meets the claimed – (resin supply control unit configured to control amounts of the 
And where the controller is configured to direct the apparatus to blend the stock materials at predetermined rates to achieve a desired color shade to include adjusting the feed rate by increasing/decreasing a select color, see [0049]-[0050], which meets the claimed – (the resin supply control unit is configured to control the amounts of the material resins to be supplied from each of the plurality of material resin supply units to the mixed resin ejection unit, thereby adjusting a color of the mixed resin that is to be ejected by the mixed resin ejection unit; and control an ejection of a predetermined amount of the mixed resin which is mixed by the color material resin and the colorless material resin to include increasing and correspondingly decreasing selected amounts of a certain color and colorless resin material based on the color information indicating the desired color).
As to the plurality of material resin supply units are configured to supply the material resins of different colors to the mixed resin ejection unit, respectively; and where the colors are defined as a color of yellow, magenta, cyan, black, white and a clear color which is a colorless material resin; and where the plurality of material resin supply units is configured to supply filaments of only four colors of yellow, magenta, cyan and black as the color material resin, where the plurality of material resin supply units is configured to supply filaments of the white color and/or the clear color as the colorless 
Moreover, Zinniel clearly discloses the feeding of different colored build material to include the common color scheme cyan-magenta-yellow key (black) known in the art as (CMYK) and transparency and translucency variants (construed as clear/colorless material), see [0027], [0040].
As to the resin supply control unit is configured to: use five or six of the filaments, and control the amounts of the material resins to be supplied from each of the plurality of material resin supply units to the mixed resin ejection unit based on the color information indicating the color of the mixed resin. Zinniel discloses the apparatus is configured to use different stock material in numbers from three to ten, see [0040], which meets the claimed (use of five or six filaments). And as previously discussed, discloses controller 44 is configured to direct the apparatus to blend the stock materials at predetermined rates to achieve a desired color shade, see [0049]-[0050], which meets the claimed (resin supply control unit is configured to control the amounts of the material resins to be supplied from each of the plurality of material resin supply units to the mixed resin ejection unit based on the color information indicating the color of the mixed resin).
Zinniel does not explicitly disclose the material resin supply unit is configured to use the filament of the white color to express a light color in a 
Kuhnberger teaches a method for producing a decorated profile body having colored regions, see FIG. 2. Where the color scheme uses the common CMYK principle, i.e. by combining the colors cyan, magenta and yellow and black (Key), see [0004]. And further discloses it is useful to provide a color in a light shade, preferably white such that using color of a light shade provides a benefit of reduction in the coloring effort and in the amount of ink to be applied for the individual base layer and the decoration finish if the intention is to produce an image with a rather light shade, see [0023], which meets the claimed functionality of (using white color to express a light color in a color expression). And further discloses it is useful if a translucent or transparent substance (construed as a clear resin) is used which provides a benefit of increasing the optical and esthetics of the object, see [0015].
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the 
Regarding claims 2, 4, Zinniel teaches the use of a thermoplastic resin [0031], a thermal block 78 (construed as a heater unit configured to heat the material resins to be supplied from each of the material resin supply units FIG. 3; a resin mixing unit 80 configured to mix the material resins heated by the heater unit, thereby generating the mixed resin FIG. 3; and an extrusion tip 82 (construed as a nozzle) configured to eject the mixed resin generated at the resin mixing unit FIG. 3, and the mixed resin is ejected from the nozzle, thereby forming the three-dimensional object FIG. 6. Moreover, Zinniel teaches the controller is configured to feed the stock materials at predetermined rates, see [0051]; and a filament control scheme where the rate of mixed filament formed and the consumption rate of the mixed resin is used to balance the rate of producing the build material with its corresponding rate of use under control of the controller in a process loop , see [0055]-[0056] meets the claimed (resin supply control unit is 
Regarding claim 3, Zinniel teaches the controller is configured to feed the stock materials at predetermined rates, see [0051]; and a filament control scheme where the rate of mixed filament formed and the consumption rate of the mixed resin is used to balance the rate of producing the build material with its corresponding rate of use under control of the controller in a process loop , see [0055]-[0056] meets the claimed (resin supply control unit is configured to control the amounts of the material resins to be supplied to the mixed resin ejection unit, so that the total amount of the material resins to be supplied from the plurality of material resin supply units to the mixed resin ejection unit is matched with a preset supply amount).
Regarding claim 13, the claim is direct to an apparatus and intended uses of the particular material used in the claimed apparatus does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural and functional limitations thereof, see MPEP 2115. Moreover, as previously discussed in the rejection of claim 1 above, the prior art discloses the use of a controllers and transparent/clear build materials. And the 
Regarding claim14, Zinniel teaches each of the plurality of material resin supply units 40a-c has a resin extrusion device 46a-c configured to extrude the material resin towards the mixed resin ejection unit 50 by a roller 48a-c, and wherein the controller 44 is configured to independently direct the operation of each drive mechanism (construed as control rotation numbers of the rollers of the resin extrusion devices of the plurality of material resin supply units), thereby controlling the amounts of the material resins to be supplied from each of the plurality of material resin supply units to the mixed resin ejection unit, see [0029].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Response to Arguments
The applicant amended claim 1 which changed the scope of the claim and after further search and consideration, the claims are rejected under new grounds.
Applicant's arguments, see pages 6-7, filed 10/27/2020, with respect to the rejection(s) of claim(s) 1-4, 13-14 under 35 U.S.C. 102 have been fully considered and are not persuasive. However, upon further 
Applicant' s Argument #1
Applicant argues on Pg. 7 that: Zinniel does not express what kind of color expression should be achieved
	Examiner's Response #1
Examiner respectfully disagrees. The claims are direct to an apparatus and it appears the applicant is arguing an intended use claim limitation as any color expression through a mixing of colors does not structurally nor functionally define the prior Zinniel which is capable of mixing and extruding the claimed colored material. Moreover, as discussed above Kuhnberger clearly discloses the claimed color expression, see rejection of claims 1 and 15 above.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00AM--5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CEDRICK S WILLIAMS/Examiner, Art Unit 1749                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748